Bloodworth, J.
1. “Each special ground of a motion for a new trial must be complete and understandable within itself, without reference to any other part of the record. This court-is not required to look beyond the ground itself lo learn the facts or to ascertain error.” (Italics ours.) Russ v. State, 35 Ga. App. 476 (133 S. E. 748). “A ground of a motion for a new trial in which error is assigned on the exclusion of certain testimony is insufficient when it does not appear from the ground itself that the exclusion of the testimony was prejudicial to the complaining party.” Campbell v. Walker, 20 Ga. App. 88 (4) (92 S. E. 545). See Cason v. Dickson, 30 Ga. App. 336 (118 S. E. 72); Quillian v. State, 32 Ga. App. 540 (123 S. E. 913). Under the principles announced in the *771foregoing decisions the special ground of the motion for a new trial is not complete within itself. It fails to show that the evidence, which was excluded, was material, or that its exclusion was harmful to the accused. To ascertain these facts this court would have to examine other portions of the record, and this it is not required to do.
Decided May 11, 1927.
W. E. Perry, for plaintiff in error.
R. G. Dickerson, solicitor-general, contra.
2. The evidence authorized the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.